Simmons, C. J.

1. Where an order providing for a receiver’s sale, of property belonging to a corporation directed that he should require of the purchaser an immediate payment of six thousand dollars, and that the receiver “then accept the first mortgage bonds” of the corporation to the extent of $20,000, and that “the balance due on the purchase price he shall arrange to secure” within thirty days: Held, that such order necessarily contemplated that the property should be sold for more than $26,000, $20,000 of which the purchaser should have the privilege of paying in such bonds instead of cash, at his option.
2. The terms of the sale being stated in the advertisement thereof as follows: “Six thousand dollars to be paid in cash immediately upon the property being knocked off to the purchaser; twenty thousand dollars of the first mortgage bonds” of the corporation, “and the balance in promissory notes payable thirty days after the sale,” the effect was to absolutely require twenty thousand dollars of the purchase, money to be paid, in bonds of the corporation; thus excluding from the list of probable bidders all persons who did not own such bonds. The-advertisement, to the extent indicated, was art variance with the terms of the order of sale as above construed.
3. The court erred in confirming the sale. Judgment reversed.
Y. A. Wright, for plaintiffs in error.
John L. Hopkins & Sons, contra.